         Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICAN                                *                   CRIMINAL
                                                                             ACTION
                                                         *
versus                                                   *                   No. 03-355
                                                         *
DERRICK CHRIS GUYOT                                      *                   SECTION “L”



                                   ORDER AND REASONS

         Pending before the Court is Petitioner Derrick Chris Guyot’s motion for compassionate

release. R. Doc. 749. The government opposes the motion. R. Doc. 755. Having considered the

parties’ arguments and the applicable law, the Court now rules as follows.

   I. BACKGROUND

         In November 2003, a federal Grand Jury originally returned an eleven (11) count

Indictment against Derrick Chris Guyot (“Mr. Guyot”) and ten co-defendants for violations of the

Federal Controlled Substances Act. R. Doc. 1. In 2004, the government superseded charges, but

was unable to apprehend Guyot until late July 2010. R. Docs. 308, 562. In the interim, Guyot’s co-

defendants either pled guilty or proceeded to trial, and all were convicted. Guyot pled guilty to

Count 1 of the Superseding Indictment pursuant to a plea agreement. R. Docs. 621-22, 635. The

district court sentenced Guyot to 216 months of imprisonment followed by a five (5) year term of

supervised release. R. Doc. 636 at 2-3. Guyot is currently incarcerated at FCI Bennettsville with a

projected release date of January 5, 2028. Once released from federal prison, Mr. Guyot will enter

Louisiana state custody to serve the remainder of his state sentence. R. Doc. 755 at 18.

   II. PRESENT MOTIONS

         On December 18, 2020, Mr. Guyot filed the instant pro se motion for compassionate

                                                1
        Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 2 of 9




release. R. Doc. 749 at 3. Mr. Guyot argues that extraordinary and compelling circumstances exist

that warrant his release because he suffers from Type II Diabetes Mellitus, Hypertension, Stage 3

Kidney Disease, Obesity, Peripheral Vascular Disease and Astigmatism while incarcerated at FCI

Bennettsville. Id. at 4. Mr. Guyot further argues that his release to Louisiana state detention to

serve a prison term weighs in favor of release, along with his participation in various prison

certificate programs and his detailed release plan. Id. at 10-11. Mr. Guyot also seeks the

appointment of counsel, R. Doc. 750, and the release of his medical records, R. Doc. 751 to assist

in his efforts to obtain relief.

        The Government opposes the motion for compassionate release. R. Doc. 755. The

Government acknowledges that Mr. Guyot has exhausted his administrative remedies, and that he

establishes “extraordinary and compelling circumstances” that justify release. Id. at 10. However,

the Government insists that Mr. Guyot remains a significant danger to the safety of the community

and that the applicable § 3553(a) factors weigh against his release. Id. at 16. The Government

points out that Mr. Guyot has several state and federal convictions involving the distribution of

illegal narcotics and committed numerous infractions while incarcerated. Id. at 16. Furthermore,

the Government argues that Mr. Guyot fails to show how his condition will improve if released

into Louisiana state prison on his state detainer, and regardless, this improvement does not

outweigh the federal government’s interest in having Mr. Guyot complete his federal prison

sentence. Id. at 19.

    III. LAW & DISCUSSION

            a. Constitutional Right to Counsel

        The constitutional right to counsel extends only to the first appeal of right. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987); see United States v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir.



                                                  2
       Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 3 of 9




1995) (holding no statutory or constitutional right to appointed counsel for an 18 U.S.C. 3582(c)

motion); United States v. Short, No. 96-0232, 2016 U.S. Dist. LEXIS 37897, at *6 (E.D. La. 2002)

(same). However, in the interest of justice, the court may appoint counsel to assist a defendant

post-conviction in some circumstances. 18 U.S.C. 30068A(a)(2). In determining whether to

appoint counsel, courts consider if “the petition presents significant legal issues, and if the

appointment of counsel will benefit the petitioner and the court in addressing the claim.” United

States v. Howard, No. 4:18-CR-46-4, 2020 U.S. Dist. LEXIS 153242, at *2 (E.D. Tex. Aug. 21,

2020) (citations omitted). The interests of justice would not require the assistance of counsel in

cases not involving “complicated or unresolved issues”. United States v. Willard, 481 F. App'x

915, 917 (5th Cir. 2012).

       In general, motions for compassionate release are not considered factually or legally

complex. See, e.g., United States v. Wilfred, No. CR 07-351, 2020 WL 4698993, at *1 (E.D. La.

Aug. 13, 2020) (noting the compassionate release motion at issue was “not complex”); United

States v. Drayton, No. 10-20018, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (“A claim for

compassionate release is not particularly complex factually or legally”). Courts often find that

defendants can adequately present their compassionate release claims pro se, and that counsel

would not help in their efforts to obtain release. See e.g., United States v. Hames, No. 09-39, 2020

WL 3415009, at *1 (E.D. Tex. June 19, 2020) (denying appointment of counsel for defendant who

submitted well-reasoned motions and provided no basis to suggest that “appointment of counsel

would help him obtain relief”).

       Here, Mr. Guyot has filed a well-reasoned pro se motion for compassionate release. The

Court is not convinced that counsel would assist him in his efforts to obtain compassionate release.

Additionally, the Government has provided recent medical records sufficient to confirm Mr.



                                                 3
       Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 4 of 9




Guyot’s alleged conditions. See R. Doc. 755, Exhibit C. Thus, an order directing the Bureau of

Prisons to release Mr. Guyot’s medical records is not necessary for the Court to make an informed

ruling on this matter.

             b. Motion for Compassionate Release

                    i. Exhaustion of Administrative Remedies

Title 18, United States Code § 3582(c), governing compassionate release, provides:

        The court may not modify a term of imprisonment once it has been imposed except
        . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
        defendant after the defendant has fully exhausted all administrative rights to appeal
        a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the
        lapse of 30 days from the receipt of such a request by the warden of the defendant's
        facility, whichever is earlier . . . .

        18 U.S.C. § 3582(c). The Court concludes that Mr. Guyot has satisfied this requirement.

R. Doc. 755 at 10. Mr. Guyot petitioned his warden for release on June 1, 2020 and waited the

requisite 30 days before filing the instant motion with the Court. R. Doc. 749 at 15.

                   ii. Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A) provides that a district court may reduce the grant compassionate

release if

        (i) extraordinary and compelling reasons warrant such a reduction; or (ii) the
        defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
        to a sentence imposed under section 3559(c), for the offense or offenses for which
        the defendant is currently imprisoned, and a determination has been made by the
        Director of the Bureau of Prisons that the defendant is not a danger to the safety of
        any other person or the community, as provided under section 3142(g); and that
        such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission. . . .

18 U.S.C.A. § 3582(c)(1)(A). Although the relevant policy statement has not yet been amended to

reflect the First Step Act of 2018, the policy statement remains instructive to the Court's

determination of whether extraordinary and compelling reasons warrant a sentence modification.



                                                  4
       Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 5 of 9




See United States v. Reed, 464 F. Supp. 3d 854, 860 (E.D. La. 2020) (Fallon, J.) (analyzing the

discrepancy between the Sentencing Commission’s policy statement and the First Step Act). In

relevant part, the policy statement explains that an extraordinary condition exists if the defendant

suffers from a terminal illness or another “serious physical or medical condition” that

“substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G. 1B1.13

cmt. 1(a).

       In cases where an inmate’s motion is premised on the ongoing global outbreak of COVID-

19, courts typically require an inmate to demonstrate “a particularized susceptibility to the disease”

and “a particularized risk of contracting the disease at his prison facility.” James, 2020 WL

3567835 (quoting United States v. Feiling, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020)

(collecting cases)). “General concerns about possible exposure to COVID-19 do not meet the

criteria for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.23.”

United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020) (quoting United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020)). Indeed, if general concerns about COVID-19 constituted extraordinary

and compelling reasons, all incarcerated individuals would qualify for compassionate release.

       Mr. Guyot suffers from a variety of chronic medical conditions, including chronic kidney

disease (stage III moderate), hypertension, obesity, peripheral vascular disease, and Type II

diabetes mellitus. R. Doc. 755. Here, the Court agrees with the government’s position that Mr.

Guyot’s underlying medical conditions combined with COVID-19 likely constitute extraordinary

and compelling reasons that may warrant his release. Id. at 15.



                                                  5
        Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 6 of 9




         Nevertheless, there is no evidence that Mr. Guyot’s medical conditions currently impact

his ability to provide “self-care within the correctional facility.” See United States v. Delco, No.

09-57, 2020 U.S. Dist. LEXIS 141331, at *4-5 (E.D. La. Aug. 7, 2020). The medical records

indicate that Mr. Guyot is prescribed medication for his diabetes, hypertension, high cholesterol,

and peripheral vascular disease. R. Doc. 755, Exhibit C (Sealed). Further, Mr. Guyot has been

referred to offsite consultations for vascular surgery to correct an occluded stent. Id. The Court

recognizes the severity of Mr. Guyot’s conditions; however, notes that Mr. Guyot is receiving

adequate medical treatment at this time.

                      iii. Danger to the Safety of Others and Community

         A defendant seeking compassionate release must also demonstrate that he “is not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” 1

U.S.S.G. 1B1.13. Mr. Guyot is a considered career offender under the sentencing guidelines and

has prior state and federal convictions pertaining to the distribution of illegal narcotics. R. Doc.

755 at 7. Notably, the instant offense occurred while on supervised release from a prior federal

conviction. Id. at 16. Mr. Guyot then absconded from supervision and eluded arrest for seven years.

Id. This weighs heavily in favor of finding that Mr. Guyot would be a danger to the safety of the

community once released.

         The Court commends Mr. Guyot’s participation in rehabilitative programs and recognizes the

support of his family, but ultimately the Court remains concerned that Mr. Guyot’s early release

poses a risk to society.




         1
           Section 3142(g) requires the court to consider certain factors, including the nature and circumstances of
the charged offense, the history and characteristics of the defendant, and the nature of seriousness of the danger to a
person or the community at large posed by petitioner’s release. 18 U.S.C. § 3142(g).

                                                           6
       Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 7 of 9




                  iv.          Section 3553(a) Factors

       Finally, the Court must be satisfied that Mr. Guyot’s release is supported by the factors set

forth in 18 U.S.C. § 3553(a). Under Section 3553(a), a court considers factors such as the nature

and circumstances of the offense, the history and characteristics of the defendant, the need for the

sentence, and the variety of sentences available.

       For the reasons discussed above, two factors support Mr. Guyot’s early release from FCI

Bennettsville in light of the ongoing COVID-19 pandemic: the “history and characteristics of the

defendant,” and “the need to provide the defendant with needed . . . medical care.” 18 U.S.C. §

3553(a). However, these factors are outweighed by considerations of “the nature and

circumstances of the offense” and “the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law . . . to provide just punishment for the offense . . . to

afford adequate deterrence to criminal conduct," and "to protect the public from further crimes of

the defendant.”

       As the Fifth Circuit recently noted, courts have largely granted compassionate release to

“defendants who have already served the lion’s share of their sentences.” United States v.

Thompson, No. 20-40381, 2020 WL 37493, at *3 (5th Cir. Jan. 5, 2021); see e.g., United States v.

Rodriguez, 451 F. Supp. 3d 392, 394, 405, 407 (E.D. Pa. 2020) (reducing sentence to time served,

because of COVID, for an inmate who was 1½ years from release after serving 17 years and

suffered from diabetes, hypertension, and liver abnormalities); United States v. Muniz, No. 4:09-

CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020) (granting compassionate release

for COVID for a defendant who had served over 80% of his reduced sentence and suffered from

end stage renal disease, diabetes, and hypertension).




                                                    7
       Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 8 of 9




       This is not the case for Mr. Guyot, who has served only approximately 55% of his 216-

month term of imprisonment sentence. R. Doc. 755 at 1. Mr. Guyot’s early release would create a

sentencing disparity between him and others with similar convictions, which Section 3553(a) seeks

to prevent. See 18 U.S.C. § 3553(a)(6). This is especially significant considering that Mr. Guyot’s

federal conviction carried maximum penalty of life imprisonment. See 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), 846.

       Mr. Guyot’s factual basis detailed how he was a prolific drug dealer, having distributed

between fifteen (15) kilograms to fifty (50 kilograms of cocaine hydrochloride. R. Doc. 623 at 1,

3. Further, as discussed above, Mr. Guyot pattern of dangerous conduct related to drug trafficking

exposes the community to a serious risk. R. Doc. 755 at 16. Overall, the § 3553(a) factors weigh

against Mr. Guyot’s release. See United States v. Butler, 2020 U.S. Dist. LEXIS 61021, at *6

(S.D.N.Y. Apr. 7, 2020) (weighing defendant’s criminal history and threat to the community if

released and defendant’s limited serving of his sentence over defendant’s risk of serious illness

related to COVID-19 due to his asthma and heart condition).

       Lastly, if the Court were to grant Mr. Guyot’s motion, he would be released to a state

custody to serve the remainder of his state sentence. R. Doc. 749 at 10. It is not clear that Mr.

Guyot’s situation would improve if released to state prison, and it could very well worsen. Thus,

the federal government’s interest in seeing Mr. Guyot complete the remainder of his federal prison

sentence also disfavors his compassionate release.




                                                8
         Case 2:03-cr-00355-EEF-SS Document 758 Filed 01/22/21 Page 9 of 9




   IV.      CONCLUSION

         For the foregoing reasons,

         IT IS ORDERED that the motion for compassionate release, R. Doc. 749 is DENIED.

         IT IS FURTHER ORDERED that the motion for appointment of counsel, R. Doc. 750,

is DENIED and the motion for release of medical records, R. Doc. 751, is DENIED.



         New Orleans, Louisiana, on this ____ day of January, 2021.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                9
